UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
MADELAINE CHOCOLATE NOVELTIES, INC., :
                                                                 :
                                    Plaintiff,                   :
                                                                 :   MEMORANDUM &
         -against-                                               :   ORDER
                                                                 :   15-CV-5830 (RJD) (SMG)
GREAT NORTHERN INSURANCE CO.,                                    :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x
GOLD, STEVEN M., U.S. Magistrate Judge:

                                               INTRODUCTION

         Defendant Great Northern Insurance Company (“Great Northern”) moves to compel the

production of certain documents or, in the alternative, for the Court to review those documents in

camera. Great Northern Mot., Dkt. 107. Plaintiff Madelaine Chocolate Novelties, Inc.

(“Madelaine”) opposes the motion. Madelaine Opp., Dkt. 109. For the reasons stated below, the

motion is granted in part and denied in part.

                                                 DISCUSSION

         Great Northern brings its motion in the wake of a Memorandum and Order issued by this

Court on February 7, 2020 (“M&O”), Dkt. 105. The M&O directed Madelaine to identify any

documents it had withheld from discovery on the basis of attorney-client privilege solely because

of Scott Wright’s participation in the communications revealed by them (the “Wright

Documents”), and to disclose those documents to Great Northern no later than February 21,

2020. M&O at 4–5. Great Northern contends in its motion that Madelaine has failed to comply

with the Court’s Order. For the reasons set forth below, I find Great Northern’s arguments

largely unpersuasive.

         Great Northern first contends that Madelaine now seeks to withhold several Wright

Documents as work product, but previously asserted that these same documents should not be
produced only because they revealed privileged attorney-client communications. Madelaine

states that, in response to the M&O, it has carefully reviewed each of the Wright documents,

produced those that had been withheld solely on the basis of Scott Wright’s status as an attorney,

and is not now invoking the work product protection for the first time.

         To the extent Great Northern contends that newly invoked claims of work product

protection are inherently dubious, I reject that contention. Particularly under the circumstances

presented here, there is no reason to doubt the good faith of Madelaine’s work product claims

even if they are first being invoked now. As explained in the M&O, Madelaine’s principals

apparently believed that Wright was an attorney. Even if Madelaine has failed to demonstrate

that its belief was reasonably held, it is undisputed that Wright was once an attorney and that he

was considered to be Madelaine’s general counsel for a period of time. M&O at 1, 3. It is

reasonable to infer, then, that Wright would have been the person at Madelaine interacting most

frequently and directly with its outside counsel. Thus, it is neither surprising nor cause for

skepticism that documents Wright authored or received were treated by Madelaine as attorney-

client communications before the M&O, and are now being withheld by Madelaine, after the

M&O, as work product.

         Great Northern argues as well that Madelaine has improperly invoked work product with

respect to documents created even before there was any indication that Great Northern would

deny coverage for the losses at issue in this action. Madelaine has essentially mooted that

argument, though, by agreeing to produce the two documents in dispute that were created before

Great Northern’s representative indicated that at least some aspects of Madelaine’s claim for

coverage would be denied. 1


1
  Great Northern argues that, because Madelaine’s Vice President did not recall the relevant conversation with Great
Northern’s representative at his deposition, Madelaine could not reasonably have anticipated litigation as a result of
that conversation. The fact that the witness could not recall the conversation at his deposition, of course, is
                                                          2
         Great Northern also contends it has a compelling need for the documents withheld by

Madelaine as work product because Norman Gold, Madelaine’s Vice President, invoked the

attorney-client privilege at his deposition and declined to answer questions about conversations

he had with Wright. A party may discover work product upon a showing that “it has substantial

need for the materials to prepare its case and cannot, without undue hardship, obtain their

substantial equivalent by other means.” Fed. R. Civ. P. 26 (b)(3)(A)(ii). When Great Northern

moved to compel based on Scott Wright’s failure to remain a member of a bar, however, it did

not seek to reopen Gold’s deposition or otherwise obtain answers to the questions Gold declined

to answer at his deposition. See Great Northern Mot. for Hr’g, Dkt. 95. Nor does Great

Northern explain why it follows that the documents withheld by Madelaine as work product

would, if disclosed, reveal the substance of the communications Gold did not disclose at his

deposition. Great Northern further argues—albeit in an exhibit rather than in the text of its letter

motion—that it has a compelling need for the documents withheld as work product because

“they show Madelaine’s understanding or expectation of its coverage.” Great Northern Mot. Ex.

C at 1, Dkt. 107-3. Great Northern has not demonstrated, however, that Madelaine’s witnesses,

document production, and interrogatory responses fail to provide information about Madelaine’s

understanding of its coverage.

        Finally, Great Northern questions the validity of several of Madelaine’s specific

assertions of work product protection and attorney-client privilege. See Great Northern Mot. Ex.

C; Great Northern Mot. Ex. D, Dkt. 107-4. Some of Madelaine’s assertions of attorney-client

privilege and work product protection are in fact difficult to understand. For example, Great


irrelevant to whether Madelaine understood that Great Northern would be denying coverage at the time the
conversation took place. In any event, there can be no genuine question about when Madelaine anticipated
litigation, because Madelaine has submitted a document authored by Great Northern’s adjuster confirming that he
advised Madelaine’s representative in November of 2012 that flood damage would not be covered by Great
Northern’s policy. Madelaine Opp. Ex. B, Dkt. 109-2.
                                                        3
Northern points to redactions on a letter from Travelers dated March 20, 2013 that Madelaine

describes as work product. Great Northern Mot. at 3–5. Great Northern also questions the claim

that communications between Wright and the CEO of a firm that provided public relations

services to Madelaine are “communication[s] with legal counsel reflecting legal advice.” Great

Northern Mot. at 4; Great Northern Mot. Ex. E at 43, Privilege Log entries 225 & 226, Dkt. 107-

5. The Court agrees that these particular assertions of privilege and work product protection

warrant further scrutiny. Accordingly, within one week of the date of this Memorandum and

Order, Madelaine shall either produce these documents to Great Northern or submit them to the

Court, ex parte, for in camera review, together with an ex parte letter explaining the basis for its

assertions of privilege and work product with respect to them.

                                                         CONCLUSION

          For the reasons stated above, Great Northern’s motion is granted in part and denied in

part.

                                                               SO ORDERED.



                                                               Steven M. Gold
                                                               United States Magistrate Judge
Brooklyn, New York
April 2, 2020
U:\Madelaine Chocolate Novelties Inc. v. Great Northern Ins. Co. 15-CV-5830 final 040220.docm




                                                                   4
